                  Case 3:20-mj-71168-JCS Document 10 Filed 08/31/20 Page 1 of 1
                                                                                                                Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     United States of America                                     20-MJ-71168-JCS
                                                     )   Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE
 6   Joseph Sullivan                                 )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Michelle H. Kerin                     , an active member in good standing of the bar of
 9    Oregon                       , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Joseph Sullivan                              in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                John D. Cline                           an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      121 SW Morrison St., Suite 400                      50 California Street, Suite 1500
14    Portland, OR 97204                                  San Francisco, CA 94111
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (503) 954-2232                                      (415) 662-2260
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    michelle@angelilaw.com                              cline@johndclinelaw.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 965278       .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 08/27/20                                                      Michelle H. Kerin
22                                                                                             APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Michelle H. Kerin                           is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed Iby
                                                                     ES D
                                                                         IS TR CT the attorney must indicate
26                                                                 AT             C
     appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
                                                                  T
                                                                                                O
                                                                  S




                                                                                                 U
                                                                 ED




     designated in the application will constitute notice to the party.
                                                                                                  RT
                                                             UNIT




27
                                                                                                        R NIA




28   Dated: August 31, 2020
                                                                                            pero
                                                                                     ph C. S
                                                             NO




                                                                   dge Jose
                                                           UNITEDJuSTATES   DISTRICT/MAGISTRATE JUDGE
                                                                                                       FO
                                                              RT




                                                                                                   LI




                                                                      ER
                                                                  H




                                                                                                   A




                                                                                                   C
     PRO HAC VICE APPLICATION & ORDER                                      N
                                                                               D IS T IC T O
                                                                                             F                   October 2012
                                                                                     R
